Exhibit 10.45

 

HOST MARRIOTT COMPANY

STOCK APPRECIATION RIGHTS

ISSUANCE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

1.    CANCELLATION OF PRIOR OPTIONS; ISSUANCE OF SARS    1 2.    VESTING
SCHEDULE    1 3.    EXERCISE OF SARS    2      3.1    Election of Exercise of
SARs    2      3.2    Effect of termination of Employment or Death    2 4.   
PAYMENT FOR SARS    3 5.    NON-ASSIGNABILITY OF SARS    3 6.   
RECAPITALIZATION OR REORGANIZATION    3 7.    GENERAL RESTRICTION    3 8.   
EMPLOYMENT RIGHTS    3 9.    INTERPRETATION    4 10.    PROSPECTUS    4 11.   
AMENDMENT OF THIS AGREEMENT    4 12.    GOVERNING LAW    4 13.    BINDING EFFECT
   4 14.    NOTICE    5 15.    ENTIRE AGREEMENT    5



--------------------------------------------------------------------------------

HOST MARRIOTT CORPORATION

ISSUANCE AGREEMENT

 

This Issuance Agreement (“Issuance Agreement”) is made as of December 29, 1998
(the “Agreement Date”), by and between Host Marriott Corporation, a Delaware
corporation (the “Company”), and Richard E. Marriott (the “Grantee”), an
individual who holds certain options to purchase shares of common stock of the
Company (“Shares”) under Company stock option plans.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is desirable and in the best interests of the Company that options held by
the Grantee to purchase: (i) 25,000 Shares granted on October 12, 1990 with an
Option Price of $1.4354, (ii) 16,200 Shares granted on October 3, 1991 with an
Option Price of $2.6428 and (iii) 14,500 Shares granted on October 20, 1992 with
an Option Price of $3.2408 (the “Prior Options”) be canceled and that the Prior
Options be replaced with Stock Appreciation Rights issued pursuant to the 1997
Comprehensive Stock Incentive Plan (the “Plan”) on equivalent economic terms
subject to adjustment in accordance with the Employee benefits And Other
Employment Matters Allocation Agreement Between host Marriott corporation, Host
Marriott, L.P. and Crestline Capital Corporation;

 

WHEREAS, the Board of Directors of the Company has approved the cancellation of
the Prior Options held by the grantee and the issuance of Stock Appreciation
Rights;

 

WHEREAS, the Grantee and the Company have agreed that it is in their mutual best
interests that the Prior Options be canceled and the Stock Appreciation Rights
be issued to the Grantee.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

 

1. CANCELLATION OF PRIOR OPTIONS; ISSUANCE OF SARS

 

The Prior Options are hereby terminated and canceled in their entirety as of the
date hereof, and the Grantee shall have no further right to purchase Shares
under the Prior Options. The Company hereby grants the Grantee Stock
Appreciation Rights (“SARs”) with the Exercise Price, Grant Date, Number of
Shares, and Expiration Date as provided on Schedule A, subject to the terms and
conditions of the Plan and this Issuance Agreement and to adjustment in
accordance with the Employee Benefits And Other Employment Matters Allocation
Agreement Between Host Marriott Corporation, Host Marriott, L.P. and Crestline
Capital Corporation.

 

2. VESTING SCHEDULE

 

The SARs granted herein shall be fully vested.

 

1



--------------------------------------------------------------------------------

3. EXERCISE OF SARS

 

  3.1 Election to Exercise SARs

 

These SARs may be exercised by notice to the Company signed by the Grantee or,
in the event of legal incapacity or incompetency, by the Grantee’s guardian or
legal representative, or, in the event of the Grantee’s death, by his or her
executor or administrator or the person or persons to whom the SARs are
transferred by will or by the applicable laws of descent and distribution, and
received by the Company at its principal office in Bethesda, Maryland. Such
election shall specify the number of SARs and the Grant Date of the SARs being
exercised. The date upon which such written notice is received by the Company
shall be the exercise date of the SARs. If the individual exercising the SARs is
not the Grantee, such individual shall also deliver with the notice of exercise
appropriate proof of his or her right to exercise the SARs. The number of SARs
which may be exercised pursuant to this Issuance Agreement shall be reduced by
the number of SARs previously exercised pursuant to this Issuance Agreement.

 

  3.2 Effect of Termination of Employment or Death

 

If the Grantee goes on leave of absence for a period of greater than twelve
months or ceases to be an employee for any reason (including retirement) except
death, these SARs will expire at the earlier of (i) the expiration of the SARs
in accordance with the terms for which the SARs were granted, or (ii) 90 days
from the date on which the Grantee has been on leave for over twelve months or
ceases to be an employee, except in the case of a grantee who is an “Approved
Retiree” as defined in the Plan. If the Grantee is an Approved Retiree, then
these SARs shall expire at the sooner to occur of (i) the expiration of the SARs
in accordance with their original term or (ii) one year from the date on which
the SARs latest in time awarded to the Grantee under the Plan have become fully
exercisable. In the event of the death of the Grantee without Approved Retiree
status during the three month period following termination of employment, these
SARs shall then be exercisable by the Grantee’s personal representative, heirs
or legatees to the same extent and during the same period that the Grantee could
have exercised the SARs if the Grantee had not died. In the event of the death
of the Grantee while an employee or while an Approved retiree, then the SARs
granted to the Grantee shall be exercisable in their entirety by the Grantee’s
personal representatives, heirs or legatees at any time prior to the expiration
of one year from the date of death of the Grantee, but in no event after the
term for which the SARs were granted. For the purposes of this Issuance
Agreement, the Grantee shall be deemed to be an employee of the Company as long
as the Grantee is treated as such for the purposes of the Employee Benefits And
Other Employment Matters Allocation Agreement dated October 8, 1993 between
Marriott Corporation and Marriott International (as amended).

 

2



--------------------------------------------------------------------------------

4. PAYMENT FOR SARS

 

Promptly after the exercise of the SARs, the individual exercising the SARs
shall receive from the Company in cash an amount equal to the difference between
the Fair Market Value (as such term is defined in the Plan) of a share of stock
on the exercise date and the Exercise Price, multiplied by the number of SARs
being exercised. An attempt to exercise any SARs granted hereunder other than as
set forth above shall be invalid and of no force and effect. The parties hereto
recognize that the company may be obligated to withhold federal, state and local
income taxes and Social Security taxes to the extent that the Grantee realizes
ordinary income in connection with the exercise of the SARs or in connection
with the purchase of the SARs by the Company. The Grantee agrees that the
Company may withhold amounts needed to cover such taxes from payments otherwise
due and owing to the Grantee.

 

5. NON-ASSIGNABILITY OF SARS

 

The SARs shall not be assignable or transferable by the Grantee except by will
or by the laws of descent and distribution. During the Grantee’s lifetime the
SARs may be exercised only by the Grantee or, in the event of incompetence, by
the Grantee’s legally appointed guardian.

 

6. RECAPITALIZATION OR REORGANIZATION

 

Certain events affecting the common stock of the Company and mergers,
consolidations and reorganizations affecting the Company may affect the number
or type of securities upon which the SARs are based or limit the remaining terms
over which these SARs may be exercised in accordance with Section 4 of the Plan.

 

7. GENERAL RESTRICTION

 

In accordance with Section 3.2 of the Plan, the Company may limit or suspend the
exercisability of these SARs under certain circumstances. Any delay caused
thereby shall in no way affect the date of termination of these SARs. The
Company shall not be required to pay cash under the SARs if the exercise of the
SARs would constitute a violation by the individual exercising the SARs or by
the Company of any provision of any law or regulation of any governmental
authority, including without limitation any federal or state securities law or
regulation.

 

8. EMPLOYMENT RIGHTS

 

Nothing contained in this Issuance Agreement shall be construed to limit or
restrict the rights of the Company or of any subsidiary to terminate the
Grantee’s employment at any time, with or without cause, or to increase or
decrease the Grantee’s compensation from the rate of compensation in existence
at the time this Issuance Agreement is executed. The loss of existing or
potential profit in the SARs shall not constitute an element of damages in the
event of termination of the employment of the

 

3



--------------------------------------------------------------------------------

Grantee even if the termination is in violation of an obligation of the Company
to the Grantee by contract or otherwise.

 

9. INTERPRETATION

 

The provisions of the Plan relating to stock appreciation rights are
incorporated herein by reference and form an integral part of this Issuance
Agreement. Except as otherwise set forth herein, capitalized terms used herein
shall have the meanings given to them in the Plan. In the event of any
inconsistency between this Issuance Agreement and the Plan, the terms of the
Plan shall govern. A copy of the Plan is included in the Prospectus and is also
available from the Human Resources Department of the Company upon request. All
decisions and interpretations made by the Board or the Committee with regard to
any question arising under the Plan, the Prior Option Agreements or this
Issuance Agreement shall be final, binding and conclusive on the Company and the
Grantee and any other person entitled to exercise the SARs as provided for
herein.

 

10. PROSPECTUS

 

The Grantee has been provided with, and hereby acknowledges receipt of, a
prospectus for the Plan dated October 10, 1997, which contains, among other
things, a description of the Stock Appreciation Rights provisions of the Plan.

 

11. AMENDMENT OF THIS AGREEMENT

 

With the consent of the Grantee, the Committee and/or Board may require that
this Issuance Agreement be amended in a manner not inconsistent with the Plan.
The Committee and/or Board may require this Issuance Agreement be amended in
such respects as it deems necessary to comply with the Internal Revenue Code or
regulations which are in effect from time to time. Except for amendments under
the previous sentence, any amendment of the Plan after the Grant Date shall not
constitute an amendment of the Issuance Agreement without consent of the Grantee
and the Committee and/or Board.

 

12. GOVERNING LAW

 

The validity and construction of this Issuance Agreement shall be governed by
the laws of the State of Maryland (but not including the choice of law rules
thereof).

 

13. BINDING EFFECT

 

Subject to all restrictions provided for in this Issuance Agreement, the Plan
and by applicable law limiting assignment and transfer of this Issuance
Agreement and the SARs provided for herein, this Issuance Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors, and assigns.

 

4



--------------------------------------------------------------------------------

14. NOTICE

 

All notices or other communications which may be or are required to be given by
any party to any other party pursuant to this Issuance Agreement shall be in
writing and shall be mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or transmitted by hand delivery, telecopier
(fax) or telex, addressed as follows:

 

If to the Company:

 

Host Marriott Corporation

10400 Fernwood Road

Bethesda, MD 20817

 

Attention: General Counsel

 

If to the Grantee:

 

At the address set forth below the Grantee’s

signature to this Issuance Agreement

 

Each party may designate by notice in writing a new address to which any notice
or other communication may thereafter be so given. Each notice or other
communication which shall be mailed, delivered or transmitted in the manner
described above, shall be deemed sufficiently given for all purposes at such
time as it is delivered to the addressee with the return receipt, the delivery
receipt, the affidavit of personal courier or with respect to a telex, upon
receipt of the answer back and with respect to a telecopy upon acknowledgment of
receipt thereof and in all cases at such time as delivery is refused by the
addressee upon presentation.

 

15. ENTIRE AGREEMENT

 

This Issuance Agreement and the Plan together constitute the entire agreement
and all prior understandings and agreements, written or oral, of the parties
hereto with respect to the subject matter hereof. Neither this Issuance
Agreement nor any term hereof may be amended, waived, discharged or terminated
except by a written instrument signed by the Company and the Grantee; provided,
however, that the Company unilaterally may waive any provision hereof in writing
to the extent that such waiver does not adversely affect the interests of the
Grantee hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Issuance Agreement, or caused this Issuance Agreement to be duly executed and
delivered in their name and on their behalf, as of the day and year first above
written.

 

HOST MARRIOTT CORPORATION By:   /s/ Christopher G. Townsend      

 

Title:

 

GRANTEE:

 

/s/ Richard E. Marriott

ADDRESS FOR NOTICE TO GRANTEE:

 

 

Number                            Street

 

  City                            State                         Zip Code      

 

6



--------------------------------------------------------------------------------

Schedule A

 

Stock Appreciation Rights Revised

 

Number of Shares

  Grant Date   Expiration Date   Exercise Price 29,930   10/12/1990  

10/12/2005

  $1.1990 19,395   10/03/1991   10/03/2006   $2.2075 17,360   10/20/1992  
10/20/2007   $2.7070

 

7



--------------------------------------------------------------------------------

AMENDMENT TO HOST MARRIOTT CORPORATION

ISSUANCE AGREEMENT

 

This Amendment, dated October 12, 2005, amends the Issuance Agreement dated as
of December 29, 1998, by and between Host Marriott Corporation, a Maryland
corporation, as successor to Host Marriott Corporation, a Delaware corporation
(the “Company”), and Richard E. Marriott (the “Grantee”).

 

W I T N E S S E T H

 

WHEREAS, the Issuance Agreement provides for the issuance of a series of Stock
Appreciation Rights (“SARs”) to the Grantee; and

 

WHEREAS, the parties have agreed to extend the expiration date for the first
tranche of SARs set to expire on October 12, 2005.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties do hereby agree as follows:

 

1.        The expiration date for the 29,930 SARs (with an exercise price of
$1.1990) is changed from October 12, 2005, to January 15, 2006. Attached as
Exhibit A to this Amendment is a revised Schedule A to the Issuance Agreement
reflecting this extension.

 

2.        The notice address for the Company has been changed to:

 

Host Marriott Corporation

6903 Rockledge Drive

Suite 1500

Bethesda, MD 20817

 

Attention: General Counsel

 

3.        Except as modified herein, all covenants, terms and conditions of the
Issuance Agreement shall remain in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first written above.

 

HOST MARRIOTT CORPORATION

By:   /s/ W. Edward Walter

Name: W. Edward Walter

Title:    ExecutiveVice President

 

GRANTEE:

/s/ Richard E. Marriott

ADDRESS FOR NOTICE TO GRANTEE:

 

Number                            Street

 

City                    State                         Zip Code

 

2



--------------------------------------------------------------------------------

Schedule A

 

Stock Appreciation Rights Revised

 

Number of Shares

  Grant Date   Expiration Date   Exercise Price 29,930   10/12/1990  

01/15/2006

  $1.1990 19,395   10/03/1991   10/03/2006   $2.2075 17,360   10/20/1992  
10/20/2007   $2.7070

 

3